UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         - against -
                                                    No. 18 Cr. 693 (RMB)
RAMSES OWENS,
DIRK BRAUER,                                        NOTICE OF APPEARANCE
RICHARD GAFFEY, and
HARALD JOACHIIM VON DER GOLTZ,

         Defendants.


TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that Daniel R. Koffmann of Quinn Emanuel Urquhart &

Sullivan, LLP, with offices located at 51 Madison Avenue, New York, NY 10010, hereby

appears on behalf of Defendant Harald Joachim von der Goltz.

         I certify that I am admitted to practice in the Southern District of New York.

Dated:           New York, New York                   Respectfully Submitted,
                 February 21, 2019
                                                      /s/ Daniel R. Koffmann
                                                      Daniel R. Koffmann
                                                      QUINN EMANUEL URQUHART &
                                                      SULLIVAN, LLP
                                                      51 Madison Avenue
                                                      New York, NY 10010 20005
                                                      Tel: 212-849-7000
                                                      Fax: 212-849-7100
                                                      danielkoffmann@quinnemanuel.com

                                                      Attorneys for Defendant Harald Joachim
                                                      von der Goltz
